DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election restriction of 07/09/222, applicant elected species 1, sub-species 2.1 and sub-species 3.1 without traverse.  Claims 1, 2, 4 17-19, 31-32 are being considered for examination.  Other claims are considered withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 17-19, 31-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an alignment feature….configured to align…”.  It is not clear what is meant by this.  The alignment feature, as in the elected embodiment is a visual marking (passive element) that is on the cell phone case (Fig 44B), for e.g. an arrow or a mark.  it is not understood how this visual indicator is “configured” to perform a function, i.e. to align with an object.  The user has to use this to align with the blood vessel.  Examiner suggests amending to incorporate those features to overcome this rejeciton
Claims 2 recites “collocated” with antenna array.  This is confusing.  In the elected invention, e.g. Fig 44B, visual marking is shown but the antennas are not present.  Hence, it is not what is meant by collocated.  Examiner interprets as --- in the vicinity of---
Claims 4, 17-19, 31-32 recite or encompass similar limitations and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17-19, 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Baheti [US 20190219687 A1] in view of Fraden [US 20150263777 A1].
As per claim 1, Baheti teaches a smartphone case body (Baheti Fig 1D) comprising:
a radio frequency (RF) front-end connected to the case body (Baheti Fig 1D item 132 is Rf sensor connected to case / cover of phone) and 
including a semiconductor substrate (Baheti Fig 2A, ¶0036) and
an antenna array including at least one transmit antenna configured to transmit radio waves below the skin surface of a person (Baheti Fig 2A items 212  transmit towards patient.  ¶0040 “the the monitored object is a portion of the human body that includes arteries or portions of the body that move during due to blood flow”, implies below skin surface) and
a two-dimensional array of receive antennas configured to receive radio waves (Baheti Fig 2A items 214, ¶0032 “receive antennas 214, which may be configured, for example, as a 2×2 antenna array”), the received radio waves including a reflected portion of the transmitted radio waves (Baheti Fig 2A item 203), 
wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves (Baheti Fig 2A item 206, ¶0033);
a communications interface connected to the case body and configured to transmit digital data that corresponds to the signals generated by the semiconductor substrate from the smartphone case (Baheti Fig 2A communication between 206 and 204 inherently required communication circuitry.  Since the whole sensor 200 is on the smartphone, it is inherently connected to the case body as well); and
an alignment feature integrated into the case body and configured to align the antenna array with an object (In view of 112 (b) rejection above, Baheti Fig 1 D, the structure of 132 itself is an “alignment feature”.  As discussed in ¶0026, the transmitter has to face the object in order to obtain readings.  Hence the user is utilizing the location of the senor to face it towards, i.e. to align with the area under test, for e.g. towards hand as in Fig 2A).
The only difference is that Baheti does not expressly teach removable smartphone case comprising the a case body configured to receive a smartphone.
Fraden, in a related field of sensors for smartphone cases, teaches removable smartphone case comprising a case body configured to receive a smartphone (Fraden Fig 2, case for smartphone with sensors included in module 9.  See ¶0030).
Fraden thus teaches sensors, including that using electromagnetic and RF can be incorporated into a smartphone case, for multiple purposes including detecting vital signs  (See abstract).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Baheti by incorporating the components into a module of a smartphone case as taught in Fraden.  The motivation would be to provide these in a smartphone case is improve the versatility of phone to include functionality of sense multiple stimuli arriving from outside (Fraden abstract).   
As per claim 2,  Baheti in view of Fraden further teaches wherein the alignment feature is collocated with the antenna array (Baheti Fig 1 D, the structure of 132.  Note this is in view of the 112 rejection above).
As per claims 17-18, Baheti further teaches wherein the communications interface is a wired / wireless communications interface (Baheti Fig 1 item 204, ¶0088-¶0089).
As per claims 19, 31-32, have limitations similar to claims 2, 17-18 and are rejected for same reasons as above. 
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Baheti in view of Fraden as applied to claim 1 above, and further in view of Partovi [US 20130249479 A1].
As per claim 4, Baheti in view of Fraden teaches claim 1 as discussed above. In view of 112 (b) rejection above, Baheti in view of Fraden does not expressly teach wherein the alignment feature is a visual marking on the case body that is collocated with the antenna array.
Partovi in a related field of cell phone charging,  wherein the alignment feature is a visual marking on the case body that is collocated with the antenna array (¶0085 “… communication or storage functions such as NFC, WiFi, or Bluetooth. In addition, the charger and or receiver can include components to provide more precise alignment between the charger and receiver coils or antennas. These can include visual, physical, or magnetic components to assist the user in alignment ”).
Hence Partovi discloses use of visual indicator in combination with antennas.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Baheti in view of Fraden by integrating a “visual marking”.  The motivation would be to would clearly indicate to user where the sensor array is.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793